     Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 1 of 9 PageID: 328




Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,

                    Plaintiff,
                                                                     Crim. No. 20-765
           v.
                                                                         OPINION
    ORLANDO JULIEN,

                    Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant Orlando Julien’s motion to

modify his sentence and for immediate compassionate release. D.E. 89. The Government filed

opposition, D.E. 90, to which Defendant replied, D.E. 91, 92. The Court reviewed the parties’

submissions1 and considered the motion without oral argument pursuant to Local Criminal Rule

1.1 and Local Civil Rule 78.1(b). Defendant seeks immediate release due to the ongoing COVID-

19 pandemic. For the following reasons, Defendant’s motion is denied.

     I.         BACKGROUND

                A. Underlying Criminal Proceedings

          Julien pled guilty on September 10, 2020 to possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841 and to a wire fraud conspiracy in violation of 18 U.S.C. § 1349. D.E.

75, 77. As to the cocaine count, he directly sold 30 grams of cocaine and permitted his car


1
 Defendant’s brief in support of his motion is referred to as “Br.” (D.E. 89); the Government’s
opposition brief is referred to as “Opp.” (D.E. 90); Defendant’s reply brief is referred to as “Reply”
(D.E. 91); and Defendant pro se reply is referred to as “Reply2” (D.E. 92).
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 2 of 9 PageID: 329




dealership to be used as a staging area for a larger conspiracy. As to the wire fraud conspiracy,

Julien attempted to get loans and lines of credit using falsified bank statements; he succeeded in

securing at least one of the loans for approximately $95,000. Julien was sentenced on January 21,

2020. D.E. 86. Although Julien faced a United States Sentencing Guidelines’ range of 18 to 24

months, the Court varied and sentenced him to 1 year and 1 day in prison. D.E. 87. With the

Government’s consent, his surrender date was extended. D.E. 88. He began serving his sentence

on April 15, 2021.

         Julien is currently housed at Fort Dix FCI in New Jersey, with a scheduled release date of

February 18, 2022.

            B. COVID-19 Pandemic

         COVID-19 “is caused by the virus severe acute respiratory syndrome coronavirus 2

(SARS-CoV-2), a new virus in humans causing respiratory illness which can be spread from

person-to-person.” COVID-19, “COVID-19 Overview and Infection Prevention and Control

Priorities in non-US Healthcare Settings,” Centers for Disease Control and Prevention (Feb. 26,

2021),      https://www.cdc.gov/coronavirus/2019-ncov/hcp/non-us-settings/overview/index.html

#background. “COVID-19 is primarily transmitted from person-to-person through respiratory

droplets. These droplets are released when someone with COVID-19 sneezes, coughs, or talks.”

Id. Persons who contract the virus reflect a wide range of symptoms from asymptomatic to mild

(including fever, cough, nausea, chest pain, and body pain) to severe to critical (including

respiratory failure and death). Id. As a result, standard precautions to prevent the spread of the

virus include social distancing, proper hygiene, personal protective equipment (including use of a

face masks), and maintenance of clean surfaces and devices. Id.




                                                 2
    Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 3 of 9 PageID: 330




         Numerous factors can increase a person’s risk of severe illness if he/she contracts the virus.

As a person get older, his/her risk for severe illness from COVID-19 increases. “COVID-19 Risks

and Vaccine Information for Older Adults,” Centers for Disease Control and Prevention (Aug. 2,

2021),      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

For example, persons in their sixties and seventies are at a higher risk than people in their fifties.

Id. Those 85 or older are at greatest risk. Id. Adults 65 or older comprise 8 out of 10 COVID-19

deaths in the United States. Id. The following medical conditions put a person at increased risk

of severe illness from COVID-19: cancer, chronic kidney diseases, chronic lung diseases

(including asthma if it is moderate to severe), dementia or other neurological conditions, heart

conditions such as coronary artery disease, weakened immune system from organ transplant,

obesity, pregnancy, sickle cell disease, smoking, stroke or cerebrovascular disease, and type 2

diabetes mellitus. COVID-19, “People with Certain Medical Conditions,” Centers for Disease

Control and Prevention (Aug. 20, 2021),2 https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html.

         As of August 23, 2021, the United States has had 37,583,545 COVID-19 cases, resulting

in 625,375 deaths.       COVID Data Tracker, Centers for Disease Control and Prevention,

https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited Aug. 23,

2021).

            C. Federal Bureau of Prisons

         The Federal Bureau of Prisons (“BOP”) has taken the following steps to combat the virus.

On March 13, 2020, the BOP modified its operations in accordance with its “COVID-19 Action




2
 The CDC previously provided two separate lists, one listing conditions that entailed a greater risk
of severe illness and one setting forth conditions that might involve a greater risk.
                                                   3
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 4 of 9 PageID: 331




Plan.” Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13,

2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Initially, all social visits,

inmate movement, and official staff travel were suspended for 30 days. Id. Contractors who enter

any BOP facility are screened for the virus and, initially, admission was limited to contractors who

performed essential services. Id. The BOP also conducts enhanced health screenings for staff in

areas of “sustained community transmission.” Id. The BOP screens all new inmates for virus

“exposure risk factors and symptoms.” Id. Any new inmate who is asymptomatic but has had a

risk of exposure is quarantined. Id. According to the Government, the quarantine period is for a

minimum of 14 days or until cleared by medical staff. Opp. at 4. The Government indicates that

new inmates who are symptomatic are placed in isolation until they test negative for the virus or

are cleared by medical staff. Id. at 5. The Government also states that the BOP has taken the

following steps to prevent the spread of the virus: group gatherings are limited to permit social

distancing as much as possible, all staff and inmates have been issued face masks, and all staff and

inmates are strongly encouraged to wear face masks when social distancing cannot be achieved.

Id.

         The BOP also has a COVID-19 vaccination plan. COVID-19 Vaccine Guidance, Federal

Bureau        of        Prisons        Clinical        Guidance         (Mar.        11,        2021),

https://www.bop.gov/resources/pdfs/covid19_vaccine_guidance_20210311.pdf. Inmates fall into

different priority levels for vaccination: Priority Level 1 (for inmates in certain high priority jobs,

including health service unit assignments); Priority Level 2 (inmates who are 65 or older or who

are, according to CDC criteria, at an increased risk for severe illness from the virus); Priority Level

3 (inmates who are aged 50 through 64 or who might be, according to CDC criteria, at an increased

risk for severe illness from the virus); and Priority Level 4 (all other inmates). Id. As of August



                                                  4
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 5 of 9 PageID: 332




23, 2021, the BOP had administered 212,350 doses of vaccine.                COVID-19, “Vaccine

Implementation,” Federal Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last

visited Aug. 23, 2021).

         The current BOP COVID-19 statistics are as follows: (1) 478 inmates and 359 staff have

confirmed positive tests; (2) 42,799 inmates and 7,165 staff have recovered; and (3) 244 inmates

and 5 staff have died. Id. As of August 23, 2021, Fort Dix FCI has 0 positive inmate cases with

3 positive staff, 2 inmates have died, and 1,687 inmates and 95 staff have recovered. Id.

            D. The Parties’ Arguments

         Julien, who is 34 years old, asserts that he should be released because he suffers from

pericarditis, diabetes, and asthma. Br. at 1. He continues that the BOP has had difficulty

controlling his blood sugar levels and that he was also hospitalized due to the pericarditis. Id.

Julien also points to the number of inmates at Fort Dix FCI who have tested positive. Id. at 5.

Julien further relies on several factors that the Court expressly considered when it sentenced him,

such as his family and work history. Id. at 4, 17-20.

         The Government opposes Defendant’s motion, indicating that Julien refused the COVID-

19 vaccine on May 11, 2021. Opp. at 5, Ex B.. The Government continues that the 18 U.S.C. §

3553(a) factors also countenance against his release. Id. at 18-19.

         In early May 2021, Julien wrote to the Warden of Fort Dix FCI, seeking compassionate

release due the pandemic. The warden denied his request, and the current motion followed.

   II.      LEGAL STANDARD

         Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment. The court may not modify
         a term of imprisonment once it has been imposed except that—

            (1) in any case—

                                                 5
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 6 of 9 PageID: 333




              (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring a
              motion on the defendant’s behalf or the lapse of 30 days from the receipt of
              such a request by the warden of the defendant’s facility, whichever is
              earlier, may reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that does not
              exceed the unserved portion of the original term of imprisonment), after
              considering the factors set forth in section 3553(a) to the extent that they
              are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years of age, has served at least 30 years
                  in prison, pursuant to a sentence imposed under section 3559(c), for the
                  offense or offenses for which the defendant is currently imprisoned, and
                  a determination has been made by the Director of the Bureau of Prisons
                  that the defendant is not a danger to the safety of any other person or
                  the community, as provided under section 3142(g);

                  and that such a reduction is consistent with applicable policy statements
                  issued by the Sentencing Commission; and

              (B) the court may modify an imposed term of imprisonment to the extent
              otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
              of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).

The application notes to the section provide 4 circumstances that can be considered extraordinary

                                                  6
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 7 of 9 PageID: 334




and compelling: (1) the medical condition of the defendant, (2) the age of the defendant, (3) family

circumstances, and (4) other circumstances constituting an extraordinary or compelling reason,

either considered alone or in combination with any of the other three stated reasons. Id. cmt. n.

1(A)-(D). Certain courts have determined that the policy statement is not binding on courts in

connection with motions like the one at bar but have nevertheless found that the statement provides

useful guidance. United States v. Viteri, Crim. No. 19-00044, 2020 WL 3396804, at *3 (D.N.J.

June 19, 2020).

          In the application note, the fourth consideration requires a determination by the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government does not contest that the policy statement should

also apply when the motion is filed by a defendant, in addition to a motion filed by the BOP

Director. The Court agrees. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa.

2020).

          Pursuant to Section 3582(c)(1)(A), the Court must also consider the relevant factors listed

in 18 U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the

history and characteristics of Defendant, the need for the sentence to provide just punishment, and

the need to protect the public from future offenses by Defendant. Id.

   III.      ANALYSIS

          Julien argues that the pandemic and his pericarditis, asthma, and diabetes increase (or

potentially increase) his risk of suffering an adverse outcome should he contract the virus.

However, the Court finds that Defendant has not met his burden as to extraordinary and compelling

circumstances. Julien declined to be vaccinated. As a result, this Court joins the numerous other

courts which have found that such a decision demonstrates that a defendant has voluntarily

foregone an opportunity for self-care offered by the BOP. See, e.g., United States v. Baeza-Vargas,



                                                   7
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 8 of 9 PageID: 335




No. Cr-10-00448, 2021 WL 1250349, at *2-3 (D. Ariz. Apr. 5, 2021) (listing more than a dozen

decisions reaching the same result). Defendant has not provided any medical reason for refusing

the vaccine (to the contrary, based on his stated medical conditions, he has additional medical

reasons to receive it); he simply refused. See United States v. Jackson, No. 07-40-2, 2021 WL

1145903, at *2 (E.D. Pa. Mar. 25, 2021). Defendant is within his rights to refuse the vaccine, but

any corresponding argument that he must be released because of potential complications were he

to contract the virus rings hollow. United States v. Jackson, No. 15-cr-260(7), 2021 WL 806366,

at *1-2 (D. Minn. Mar. 3, 2021); see also United States v. Lohmeier, Crim. No. 12-1005, 2021 WL

365773, at *2 (N.D. Ill. Feb. 3, 2021) (“[The defendant] cannot reasonably expect that prolonging

his risk by declining vaccination will be rewarded with a sentence reduction.”); United States v.

Figueroa, Crim. No. 09-194, 2021 WL 1122590, at *5 (E.D. Cal. Mar. 24, 2001) (observing that

if the court granted relief based on the risk posed by contracting COVID-19 after an inmate refused

vaccination, the court would be endorsing a “unfairly perverse incentive”). In addition, Fort Dix

FCI currently has 3 COVID-19 infections, so its earlier spikes have subsided.

       The Court also agrees with the Government that the Section 3553(a) factors militate against

release.   The Court sentenced Defendant earlier this year, so the Section 3553(a) analysis

conducted then is still relevant and adopted herein. Defendant points to no new information that

should change this analysis. Finally, Defendant has served less than half his sentence, which also

militates against release. On this point, the Third Circuit has made the following observations:

               We have not previously considered whether a district court abuses
               its discretion by denying a motion for compassionate release based
               on the amount of time remaining to be served in the inmate’s
               sentence. But numerous district courts have taken this into account
               in considering whether to grant compassionate release. See, e.g.,
               United States v. Bogdanoff, No. 12-cr-0190-1, 459 F. Supp. 3d 653
               (E.D. Pa. May 8, 2020) (denying compassionate release where the
               inmate had served only seven years of an 18-year sentence, and

                                                8
  Case 2:20-cr-00765-JMV Document 93 Filed 08/23/21 Page 9 of 9 PageID: 336




               noting that the case was “much different than others where
               defendants [sought compassionate release] at the end of their
               sentence”); United States v. Moskop, No. 11-cr-30077, 2020 WL
               1862636, at *1-2 (S.D. Ill. Apr. 14, 2020) (denying compassionate
               release where the inmate had served less than 10 years of a 20-year
               sentence and explaining that the “sentencing objectives of specific
               deterrence and protecting the public [would] not [be] fully served
               by less than 10 years of incarceration”). And at least one of our
               sister circuits has approved that consideration. See Chambliss, 948
               F.3d at 694 (holding that a district court did not abuse its discretion
               in denying compassionate release based, in part, on the defendant’s
               having served only 14 years of a 30-year sentence). We agree, as
               this consideration is consistent with the text of 18 U.S.C. §
               3582(c)(1)(A), which, again, requires a court reviewing a motion for
               compassionate release to “consider[ ] the factors set forth in [§]
               3553(a) to the extent that they are applicable.” Because a
               defendant’s sentence reflects the sentencing judge’s view of the §
               3553(a) factors at the time of sentencing, the time remaining in that
               sentence may—along with the circumstances underlying the motion
               for compassionate release and the need to avoid unwarranted
               disparities among similarly situated inmates—inform whether
               immediate release would be consistent with those factors. Hence
               we cannot conclude that the District Court acted unreasonably in
               determining that the substantial sentencing reduction required for
               granting compassionate release here—a reduction from 15 years to
               less than two years—would be inconsistent with the § 3553(a)
               factors.

Id. at 330-31 (footnotes omitted).

       IV.     CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.

Dated: August 23, 2021


                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                 9
